Exhibit 10.1 TALON THERAPEUTICS, INC. 2 (as amended through July 15, 2011) 1.Purpose of the Plan. The Talon Therapeutics 2006 Employee Stock Purchase Plan (the “Plan”) is intended to provide a method whereby eligible employees of Talon Therapeutics, Inc. (the “Company”) and its Designated Subsidiaries will have an opportunity to purchase shares of the common stock of the Company. The Company believes that employee participation in the ownership of the Company is of benefit to both the employees and the Company. The Company intends to have the Plan qualify as an “employee stock purchase plan” under section 423 of the Code (as hereinafter defined). The provisions of the Plan shall, accordingly, be construed so as to extend and limit participation in a manner that is consistent with the requirements of that Code section. 2.General Definitions. For purposes of the Plan, the following terms shall have the respective meanings set forth below: “Account” shall mean the record of all remaining funds that have been contributed by each individual Participant as a result of payroll deductions for the purpose of purchasing Shares pursuant to Rights granted under the Plan. A Participant’s Account shall be subject to the conditions and limitations set forth in Sections 7 and 8 and other provisions of this Plan. “Base Pay” means an employee’s regular straight time salary or earnings. “Board” means the Board of Directors of the Company. “Business Day” means any day (other than a Saturday, Sunday or legal holiday in the State of California) on which banks are permitted to be open in San Francisco, California. “Code” means the Internal Revenue Code of 1986, as amended. “Committee” shall mean the Compensation Committee of the Board or another committee appointed by the Board to administer and fulfill its duties under the Plan. “Common Stock” means the voting common stock of the Company, par value $0.001 per share. “Designated Subsidiary” shall mean any Subsidiary whose employees have been designated by the Board or the Committee to be eligible, subject to Section 3, to become Participants under the Plan. “Ending Date” means the Purchase Date on which a particular Offering Period ends, as determined under Section 4.3. “Enrollment Date” for a Participant means any Grant Date on which the Participant is enrolled in the Plan pursuant to Sections 6 and 7. “ESPP Broker” means a qualified stock brokerage or other financial services firm that has been designated by the Committee to assist in administering this Plan “Fair Market Value” of any Share, as of a particular date, shall mean the price per share of Common Stock as quoted on The Nasdaq Stock Market, Inc. at the close of regular trading on that date. The Board or the Committee may designate a different time or method of determining Fair Market Value if that becomes appropriate because of changes in the hours or methods of trading on The Nasdaq Stock Market, Inc. If the Common Stock ceases to be listed on The Nasdaq Stock Market, Inc., the Board or the Committee shall designate an alternative exchange, stock market or other method of determining Fair Market Value of the Common Stock. “Grant Date” means each date established pursuant to Section 4.1 on which the Company grants to Participants a new set of Rights to purchase Shares during the Offering Period beginning on that date. “Offering Period” shall mean the time period beginning on a Grant Date and ending on a date determined under Section 4.3, during which Shares may be purchased by Participants pursuant to the Rights granted on that Grant Date. “Participant” means an employee of the Company or any of its Designated Subsidiaries who, pursuant to Section 3, is eligible to participate in the Plan and has complied with the enrollment requirements of Sections 6 and 7. “Plan” means this Talon Therapeutics 2006 Employee Stock Purchase Plan, as it may be amended from time to time. “Purchase Date” means any of the following dates, on which a purchase of Shares shall be made pursuant to Rights granted to Participants: each six month anniversary of the Grant Date that began the Offering Period for those Rights, but only if such anniversary occurs on or before the Ending Date of such Offering Period. “Purchase Period” means each six-month portion of an Offering Period that ends on a Purchase Date and began on the later of the Offering Period’s Grant Date or the day after the last Purchase Date within that Offering Period. “Rights” means the rights granted to Participants under Section 4.2, as of a particular Grant Date, to purchase Shares during each Purchase Period within the Offering Period beginning on the Grant Date. “Shares” means shares of Common Stock that are subject to existing Rights or have been sold to Participants pursuant to their Rights granted under the Plan. “Subsidiary” shall mean any present or future domestic or foreign corporation that is or would be a “subsidiary corporation” of the Company as that term is defined in Code section 424(f). 3.Employees Eligible to Participate. Any employee of the Company or any of its Designated Subsidiaries is eligible to participate in the Plan if he or she: (a) is in the employ of the Company or any of its Designated Subsidiaries on a Grant Date, (b) has been so employed for at least thirty consecutive days immediately preceding the Grant Date, (c) has been paid for an average of at least twenty hours per week during such employment, and (d) is not an employee whose customary employment is for five months or less in any calendar year. The Board shall have the power to amend the Plan by changing the conditions for eligibility to participate in the Plan with respect to future grants of Rights, without shareholder approval, if such change is announced at least fifteen Business Days prior to the Grant Date on which such Rights are to be granted, and only if such eligibility conditions comply with the requirements of Code section 423(b)(4). 4.Grants of Rights to Purchase Shares During Offering Periods. 4.1Grant Dates. From time to time, the Board may fix a Grant Date or a series of Grant Dates on which the Company will grant Rights to purchase Shares, as provided in Section 4.2, during the Offering Period beginning on that Grant Date. The first Grant Date will be July 31, 2006, and subsequent Grant Dates will be each January 31 and July 1 after 2006, until that series is ended or changed by the Board. 4.2Granting of Rights. On the Grant Date of each Offering Period, the Company shall be deemed to have automatically granted to each employee eligible to participate in the Plan as of the Grant Date, a Right to purchase as many full Shares (but not any fractional Shares) as may be purchased pursuant to Section 10, on each Purchase Date during the Offering Period, with the balance of such Participant’s Account on that Purchase Date, subject to the limitations set forth in Sections 7.1, 9 and 10, and the other terms and conditions of this Plan. 4.3Offering Periods and Ending Dates. The Rights granted on a particular Grant Date will remain in effect only during an Offering Period that begins on the Grant Date and ends on the Offering Period’s Ending Date, which shall be the earlier of (a) the last day of the 24-month period following the Grant Date, or (b) the first Purchase Date after the Grant Date on which the Fair Market Value of a Share is less than the Fair Market Value of a Share on the Grant Date. Any Rights that were granted on a Grant Date and have not been exercised during the Offering Period beginning on the Grant Date shall expire as of the close of business on the Ending Date of the Offering Period. The Board shall have the power to change, without shareholder approval, the duration and/or frequency of (a) the Offering Periods for future grants of Rights, and (b) Purchase Periods with respect to future Share purchases, if any such change is announced at least fifteen Business Days before the scheduled beginning of the first Offering Period or Purchase Period to be affected; provided, however, that no Offering Period may exceed twenty-seven months. 4.4Coordination of Overlapping Offering Periods. Offering Periods that begin on different Grant Dates, and have not yet ended, will run concurrently; provided, however, that a Participant who enrolls to exercise any Rights during any Purchase Period will be deemed to purchase first all of the remaining Shares available to him or her under Rights granted on the earliest Grant Date for which the Offering Period has not ended, before any Shares may be purchased under Rights granted to him or her on a later Grant Date. 5.Purchase Price. The purchase price for each Share offered and sold to Participants on any Purchase Date during an Offering Period shall be the lesser of: (a) 85 percent of the Fair Market Value of a Share on the Offering Period’s Grant Date if it is a Business Day or, if it is not, on the nearest subsequent Business Day; or (b) 85 percent of the Fair Market Value of a Share on the Purchase Date if it is a Business Day or, if it is not, on the nearest prior Business Day. 6.Participation. An eligible employee may become a Participant by completing the enrollment process prescribed by the Company, which shall include a payroll authorization made pursuant to Section 7, at a reasonable time before the Grant Date on which it is to be effective (an “Enrollment Date”). A Participant’s enrollment will be effective on such Enrollment Date, subject to the following conditions: 6.1Outstanding Rights of Participant. If the Participant has not fully exercised all of the Rights previously granted to him or her for one or more Offering Periods that will remain in effect after such Enrollment Date, the enrollment will be deemed to exercise first the remaining Rights with the earliest Grant Date. 6.2Participant without Outstanding Rights. If no Rights have previously been granted to the Participant, or he or she is no longer entitled to exercise any Rights granted on a previous Grant Date, the enrollment will be effective for any Rights on and after such Enrollment Date. 6.3General Rules. Participation during one Offering Period under the Plan shall not require participation in any later Offering Period, but a Participant shall remain enrolled in the Plan until the Participant withdraws from the Plan pursuant to Section 14, or his or her employment is terminated with the Company and all of its Designated Subsidiaries, whichever occurs earlier. 7.Payroll Deductions. 7.1Authorization of Payroll Deductions. At the time each Participant’s enrollment process is completed under Section 6, the Participant shall authorize the Company to make payroll deductions, for so long as he or she participates in the Plan after his or her Enrollment Date, of a whole percentage (not partial or fractional) of his or her Base Pay paid after the Enrollment Date, for the purpose of paying for Shares pursuant to Rights that he or she is entitled to purchase during any Purchase Period beginning on or after such Enrollment Date; provided, however, that no such payroll deduction shall be less than one percent or exceed 15 percent of Base Pay. The amount of such minimum percentage deduction may be adjusted by the Board of Directors or the Committee from time to time; provided, however, that a Participant’s existing rights under the Plan with respect to any Purchase Period that has already commenced may not be adversely affected thereby, except to the extent necessary to comply with Section 6 or Section 9, as determined in the discretion of the Committee. 7.2Account Credits. Each Participant’s payroll deductions shall be credited to that Participant’s Account. A Participant may not make any separate cash payment into such Account, nor may payment for Shares be made from any source other than unused amounts credited to the Participant’s Account. 7.3Period of Payroll Deductions. A Participant’s payroll deductions commencing on any Enrollment Date shall continue, for all Purchase Periods within any Offering Periods permitted under Section 6, until the termination of the Plan, unless the Participant elects before any subsequent Purchase Period to withdraw pursuant to Section 14 or change his or her contribution percentage. 7.4Limitation on Changes. A Participant may discontinue participation in the Plan as provided in Section 14, but a Participant may not otherwise alter the rate of his or her payroll deductions during any Purchase Period. 7.5Carryover of Unused Balances. If any balance remains in a Participant’s Account as of the close of business on any Purchase Date, because the balance was not sufficient to purchase a full Share on that Purchase Date, that balance shall be automatically carried over and treated as a contribution for the purchase of Shares on the next Purchase Date on which the Participant is eligible to purchase Shares. 8.Nature of Account. A Participant shall all times have a right to an amount equal to the payroll deduction contributions credited to his or her Account, and not yet used to purchase Shares for the Participant, but any such unused contributions may be commingled with the general funds of the Company and used by the Company for any corporate purpose; and the Company shall not be obligated to segregate such contributions. No interest shall be paid or allowed on a Participant’s Account. The Plan is unfunded and shall not create nor be construed to create a trust or separate fund of any kind or any fiduciary relationship among the Company, the Board, the Committee or any Participant. To the extent a Participant acquires a right to receive payment or Shares from the Company pursuant to the Plan, such right shall be no greater than the right of any unsecured general creditor of the Company. 9.Number of Shares Offered Under the Plan. The maximum number of Shares that will be offered under the Plan is 337,500, subject to any adjustment made pursuant to Section 18. If, on any date, the total number of Shares for which Rights are to be granted pursuant to Section 4.2 would exceed the number of Shares then available under this Section 9 after deduction of all Shares (a) that have been purchased under the Plan and (b) for which Rights to purchase are then outstanding, the Committee shall make a pro-rata allocation of the unissued Shares that remain available for the Plan in as nearly a uniform manner as shall be practicable and as it shall determine, in its sole judgment, to be equitable. In such event, (a) the number of Shares each Participant may purchase pursuant to any future grants of Rights shall be reduced; (b) the payroll deductions to be made with respect to future grants of Rights, pursuant to existing authorizations, shall be reduced accordingly and (c) the Company shall give each Participant a written notice of such reductions. 10.Limitations on Share Purchases. Notwithstanding anything herein to the contrary, the following limitations shall apply to all grants of Rights to purchase Shares under this Plan: 10.1Five Percent Ownership Limit. No Participant shall be granted any new Rights, if such Participant, immediately after such grant, would be deemed to own shares of Common Stock (including all Shares that may be purchased under outstanding Rights) that will be five percent or more of the total combined voting power or value of all classes of capital stock of the Company or its Subsidiaries. The rules of Code section 424(d), which treat unexercised Rights and any other stock purchase options as stock, shall apply in determining share ownership under this paragraph.
